Exhibit 10.3

SHARE PURCHASE AGREEMENT

between

JAHOLD B.V.,

a company incorporated under the laws of The Netherlands, and

GOLOBER B.V.,

a company incorporated under the laws of The Netherlands,

and

IVANHOE NETHERLANDS HOLDINGS II B.V.,

a company incorporated under the laws of The Netherlands,

Dated: As of October 4, 2006



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT FOR THE PURCHASE AND SALE OF SHARES (this “Agreement”) is made
and dated as of the 4th day of October, 2006, by and among:

 

  (1) JAHOLD B.V., a company incorporated under the laws of The Netherlands
(“Jahold”), and GOLOBER B.V., a company incorporated under the laws of The
Netherlands (“Golober”), each having an office at Amsteldijk 166, 6th Floor,
1079 LH Amsterdam, The Netherlands; and

 

  (2) IVANHOE NETHERLANDS HOLDINGS II B.V., a company incorporated under the
laws of The Netherlands (“Ivanhoe Holdings”), having its registered office at
Herengracht 483, 1017 BT, Amsterdam, The Netherlands.

RECITALS

A. Jahold owns 15,625 Shares (the “MX 2003 Shares”) of Madrid Xanadu 2003, S.L.,
a company duly incorporated under Spanish law, having its registered address at
Centro Comercial MADRID XANADU. OFICINA DE GESTION, ARROYOMOLINOS, MADRID,
registered with the Commercial Registry of Madrid in Tome 17,034, Book 0, Folio
67, Section 8, Page 291,455, with Tax Identification Number (CIF) B83141085 (“MX
2003”). The MX 2003 Shares represent all of the stock of MX 2003, and were
acquired by Jahold as follows: (a) by subscription of 301 Shares in the deed of
transfer of Shares dated January 31, 2002, executed before the Notary Public of
Madrid, Mr. Carlos de Prada Guaita; (b) by subscription of 15,323 Shares in the
increase in capital dated June 11, 2002 formalized before the Notary Public of
Madrid Mr. José Luis Martínez-Gil; and (c) by subscription of 1 Share in the
increase in capital dated December 1, 2004 formalized before the Notary Public
of Madrid Mr. Ignacio Martínez-Gil; and Jahold also owns the Jahold
Inter-Company Loans (the MX 2003 Shares and the Jahold Inter-Company Loans being
referred to collectively as the “MX 2003 Interests”).

B. Golober owns 50,302 Shares (the “PDN Shares”) of Parque de Nieve Madrid,
S.L., a company duly incorporated under Spanish law, having its registered
address at Centro Comercial MADRID XANADU. OFICINA DE GESTION, ARROYOMOLINOS,
MADRID (pending of registration), registered with the Commercial Registry of
Madrid in Tome 17,444, Book 0, Folio 114, Section 8, Page 299,393 with Tax
Identification Number (CIF) B-83232314 (“PDN”). The PDN Shares represent all the
stock of PDN and were acquired by Golober as follows: (a) by subscription of 301
Shares in the deed of incorporation dated February 26, 2002, executed before the
Notary Public of Madrid, Mr. Carlos de Prada Guaita; (b) by subscription of
50,000 Shares in the increase in capital dated December 2, 2002 formalized
before the Notary Public of Madrid, Mr. Carlos de Prada Guaita; and (c) by
subscription of 1 Share (the “PDN Non-Registered Share”) in the increase in
capital dated December 28, 2005 formalized before the Notary Public of Madrid
Mr. Ignacio Martínez-Gil (pending registration with the Commercial Registry);
and Golober also owns the Golober Inter-Company Loans (the PDN Registered
Shares, the PDN Non-Registered Share Rights and the Golober Inter-Company Loans
being referred to collectively as the “PDN Interests”).



--------------------------------------------------------------------------------

C. Pursuant to the Contribution Agreement (as defined below) each of Jahold and
Golober has agreed to contribute all of the MX 2003 Interests and the PDN
Interests, respectively, to the Ivanhoe Contributee and shall receive in return
the Jahold Contributee Shares and the Golober Contributee Shares, all subject to
and on the terms and conditions set out in the Contribution Agreement.

D. Jahold desires to transfer and sell to Ivanhoe Holdings the Jahold
Contributee Shares and Golober desires to transfer and sell to Ivanhoe Holdings
the Golober Contributee Shares, and Ivanhoe Holdings desires to accept such
transfer and sale, all subject to and on the terms and conditions more
particularly set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Unless otherwise expressly provided in this Agreement, all words
and terms which are defined in the Contribution Agreement shall have the same
meaning in this Agreement. For purposes of this Agreement, the term(s):

1.1. “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly Controls, or is Controlled by,
or is under common Control with, such first Person, provided that no Subject
Company shall be considered an Affiliate of any of the Transferors or Ivanhoe
Holdings for purposes of this definition. As used in this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and decision-making of a Person, and
“Controlled” shall have the corresponding meaning.

1.2. “Agreement” has the meaning set forth in the introductory paragraph hereto.

1.3. “Applicable Laws” means all statutes, laws, by-laws, regulations,
ordinances, orders and requirements of any Governmental Authority having
jurisdiction.

1.4. “Applicable Rate” means, at any particular time, the lesser of (x) four
hundred (400) basis points above the “prime rate”, as published by the Wall
Street Journal, or (y) the maximum rate permitted by applicable law at such
time.

1.5. “Arrears” has the meaning set forth in Section 2.3(h)(i).

1.6. “Balance” has the meaning set forth in Section 2.2(b).

1.7. “Bankruptcy Code” means 11 USC. Section 101 et seq., or any statute of
similar nature or purpose under United States, Canadian, Spanish, Dutch,
British, European Union or other laws.

1.8. “Business Day” means any day other than a Saturday, Sunday or a statutory
holiday in any of Toronto, Ontario, Madrid, Spain, Amsterdam, Netherlands, or
New York, New York.

 

-2-



--------------------------------------------------------------------------------

1.9. “Claims” means all past, present and future claims, suits, proceedings,
liabilities, obligations, losses, damages, penalties, judgments, costs,
expenses, fines, disbursements, reasonable legal fees and disbursements,
interest, demands and actions of any nature or any kind whatsoever.

1.10. “Closing” means the completion of the Transactions.

1.11. “Closing Adjustment Date” means August 31, 2006.

1.12. “Closing Adjustments” means the adjustments to the Purchase Price provided
for in Section 2.3.

1.13. “Closing Date” means the date of Closing.

1.14. “Closing Deliveries Escrow Agent” means Houthoff Buruma N.V., Amsterdam,
The Netherlands.

1.15. “Closing Documents” means the agreements, instruments and other deliveries
to be delivered by Ivanhoe Holdings or its solicitors (or by either of them)
pursuant to Section 4.2 and the agreements, instruments and other deliveries to
be delivered by the Transferors or their solicitors (or either of them) pursuant
to Section 4.

1.16. “Contracts” means: (i) all contracts and agreements with Third Parties
(other than Leases and policies of insurance) relating to the Property to which
any one or more of the Transferors or the Subject Companies is a party or by
which any of the Transferors, the Subject Companies or the Property is bound in
connection with the ownership, management, maintenance, operation, cleaning,
security, protection or servicing of the Property, and (ii) all of the Mills
Services Contracts and all Designated Contracts, if any; without limiting the
foregoing, it is confirmed that none of the Management Arrangements constitutes
a Contract.

1.17. “Contributee Shares” means, collectively, all of the Jahold Contributee
Shares and the Golober Contributee Shares.

1.18. “Contribution Agreement” means the Agreement for Contribution of Shares
made as of the date hereof between Jahold and Golober, as contributors, and the
Ivanhoe Contributee, as contributee.

1.19. “Cut-Off Date” means the Business Day prior to the last day of the Due
Diligence Period.

1.20. “Deposit Escrowee” has the meaning set forth in Section 2.5(a).

1.21. “Encumbrances” means, in the case of any given assets or property (whether
tangible or not), all mortgages, pledges, charges, liens, debentures, hypothecs,
trust deeds, assignments by way of security, security interests, conditional
sales contracts or other title retention agreements or similar interests or
instruments charging, or creating a security interest in, such assets or
property or any part thereof or interest therein, and any agreements, leases,
options, attachments (“beslagen”), garnishments, certificates of pending
litigation (lis pendens),

 

-3-



--------------------------------------------------------------------------------

easements, rights of way, restrictions, executions or other encumbrances
(including notices or other registrations in respect of any of the foregoing)
affecting title to such assets or property or any part thereof.

1.22. “Escrow Agreement” means an escrow agreement pursuant to which all Closing
Documents are held in escrow by the Closing Deliveries Escrow Agent pending
completion of the Closing, in the form to be agreed upon by the Transferors and
Ivanhoe Holdings, each acting reasonably.

1.23. “Excluded Management Assets” means the software applications listed on
Schedule B.

1.24. “Final Adjustment Date” has the meaning set forth in Section 2.3(f).

1.25. “Golober” has the meaning set forth in the first paragraph of this
Agreement.

1.26. “Golober Contributee Shares” means all shares of the Ivanhoe Contributee
issued to Golober pursuant to the Contribution Agreement.

1.27. “Good Faith Deposit” has the meaning set forth in Section 2.5(a).

1.28. “Governmental Authority” means any government, autonomous community
(“communidad autònoma”), legislature, municipality, regulatory authority,
agency, commission, department, board or court or other law, regulation or
rule-making entity.

1.29. “Hypo Debt” means, as of any particular time, the outstanding principal
amount of the indebtedness evidenced and/or secured by the Hypo Debt Documents,
together with all accrued unpaid interest thereon and any other amounts payable
thereunder or in respect thereof, including all fees or other amounts payable to
the lender, its lawyers or other representatives in connection with the
assumption of such debt and the Hypo Debt Documents.

1.30. “Hypo Debt Credit” has the meaning set forth in Section 2.2(a).

1.31. “Hypo Debt Documents” means that certain Loan Agreement, executed on
December 30, 2002, before the Notary Public of Madrid, Mr. Pablo de la Esperanza
Rodriguez, with number 4,619 of his protocol, between MX 2003, as borrower, and
Bayerische Hypo-Und Vereinsbank Aktiengesellschaft, as lender, arranger, and
agent, together with all of the other instruments and agreements which evidence
or secure the Hypo Debt including all Encumbrances securing the Hypo Debt.

1.32. “Indemnitee” has the meaning set forth in Section 9.1.

1.33. “Indemnitor” has the meaning set forth in Section 9.1.

1.34. “Inter-Company Loans” means all indebtedness of MX 2003 or PDN to any
Mills Entities, including, without limitation, the Jahold Inter-Company Loans
and the

 

-4-



--------------------------------------------------------------------------------

Golober Inter-Company Loans, but excluding any obligations of PDN under the PDN
Ground Lease.

1.35. “Ivanhoe” means Ivanhoe Cambridge Inc.

1.36. “Ivanhoe Holdings” has the meaning set forth in the second paragraph of
this Agreement.

1.37. “Ivanhoe Indemnity” means the indemnity by Ivanhoe in favour of the
Transferors in respect of any Claims made by the Transferors in respect of any
breach of the representations and warranties made by Ivanhoe Holdings in
Section 2.9, and in respect of Ivanhoe Holding’s obligations pursuant to
Section 8, such indemnity to be in form and substance satisfactory to Ivanhoe
and the Transferors, all acting reasonably.

1.38. “Jahold” has the meaning set forth in the first paragraph of this
Agreement.

1.39. “Jahold Contributee Shares” means all the shares of the Ivanhoe
Contributee issued to Jahold pursuant to the Contribution Agreement.

1.40. “Leases” means all agreements to lease, leases, renewals of leases,
subtenancy agreements, parking agreements, storage agreements and other
agreements (including licences) which entitle any Person to possess or occupy
any space within the Property, together with all security, guarantees and
indemnities relating thereto, in each case as amended, renewed or otherwise
varied, but excludes the PDN Ground Lease.

1.41. “Leasing Costs” means all leasing commissions, tenant inducements, tenant
allowances (excluding rent-free periods and rent abatements), the costs of
leasehold improvements or other landlord’s work to the relevant space or to any
other portions of the Property necessary to facilitate the leasing of the
relevant space, capital and other contributions, the costs of any lease
take-overs, relocations, assumptions, indemnities or assignments or similar
commitments, and all other costs payable by the owners of the Property (or the
lessor) in every case in respect of, in connection with, or pursuant to any
Leases.

1.42. “Loan Fees” has the meaning set forth in Section 2.4(b).

1.43. “Mills’ Broker” has the meaning set forth in Section 7.

1.44. “Mills Corp.” means The Mills Corporation, a Delaware corporation.

1.45. “Mills Entity” means either of the Transferors or any other Affiliate of
TMLP.

1.46. “MX 2003” has the meaning set forth in the Recitals.

1.47. “MX 2003 Interests” has the meaning set forth in the Recitals.

 

-5-



--------------------------------------------------------------------------------

1.48. “MX 2003 Property” means the real property owned by MX 2003 described in
the Land Registry of Arroyomolinos (Madrid), as set forth on Schedule H of the
Contribution Agreement.

1.49. “Notary” means Arnout Stroeve or any other civil-law notary of Houthoff
Buruma N.V. in Amsterdam.

1.50. “Notice” has the meaning ascribed thereto in Section 10.5.

1.51. “PDN” has the meaning set forth in the Recitals.

1.52. “PDN Interests” has the meaning set forth in the Recitals.

1.53. “PDN Non-Registered Share” has the meaning set forth in the Recitals.

1.54. “PDN Non-Registered Share Rights” means all of Golober’s proprietary
rights, proprietary title and interests in and to the PDN Non-Registered Share,
it being acknowledged that the transfer of the PDN Non-Registered Share itself
will be subject to the registration of the issuance of the PDN Non-Registered
Share in the Registry Sheet for PDN, and all of Golober’s rights to
reimbursement of the monies contributed as nominal value and premium to pay up
the PDN Non-Registered Share in the event it is amortized at PDN’s sole
discretion.

1.55. “PDN Property” means the leasehold interest of PDN in a portion of the MX
2003 Property pursuant to the PDN Ground Lease.

1.56. “PDN Registered Shares” means all of the PDN Shares other than the PDN
Non-Registered Share.

1.57. “Person” means an individual, partnership, corporation, trust,
unincorporated organization, government, or any department or agency thereof,
and the successors and assigns thereof or the heirs, executors, administrators
or other legal representatives of an individual.

1.58. “PGC” has the meaning set forth in Schedule A.

1.59. “PGC Escrow Agreement” means the agreement entitled “Attachment
Termination and Escrow Agreement” made the 3rd day of October, 2006 among
certain Mills Entities, PGC, Tolka, Silsparo B.V. and Goldman Sachs
International.

1.60. “PGC Escrow Amount” means the amount of Twenty-Five Million Euro
(EUR25,000,000).

1.61. “PGC Litigation” has the meaning set forth in Schedule A.

1.62. “PGC Risk” has the meaning set forth in Schedule A.

1.63. “Post Closing Adjustments” has the meaning set forth in Section 2.3(d).

 

-6-



--------------------------------------------------------------------------------

1.64. “Power Center Project” means that certain project to build a power center
on a portion of the Property in which one or both of the Subject Companies are
currently engaged.

1.65. “Pre-Closing Amount” has the meaning set forth in Section 2.3(i).

1.66. “Pro Rata Share” has the meaning set forth in Section 2.3(l).

1.67. “Profit” means the positive amount, if any, equal to: (i) the total
consideration received, directly or indirectly, by Ivanhoe Holdings or any of
its Affiliates as a result of a Subsequent Transfer, less (ii) the aggregate of:
(A) the Purchase Price; and (B) all Taxes and all reasonable expenses incurred,
directly or indirectly, by Ivanhoe Holdings or any of its Affiliates in
connection with this Agreement or the purchase of the Contributee Shares (such
aggregate being the “Total Acquisition Cost”); or in the case of a Subsequent
Transfer of a partial direct or indirect interest in the Subject Companies (or
their respective assets), the total amount received, directly or indirectly, by
Ivanhoe Holdings or any of its Affiliates in excess of the proportion of the
Total Acquisition Cost applicable to such interest. In the event that any
consideration received by Ivanhoe Holdings or any of its Affiliates as a result
of a Subsequent Transfer is paid in Euro such amount shall, for purposes of this
definition, be converted to U.S. dollars using the conversion rate set forth in
Section 2.2(c) hereof.

1.68. “Property” means the MX 2003 Property and the PDN Property, collectively.

1.69. “Purchase Price” has the meaning set forth in Section 2.2(a).

1.70. “Rechargeable Sums” has the meaning set forth in Section 2.3(g).

1.71. “Rechargeable Sums Estimate” has the meaning set forth in Section 2.3(g).

1.72. “Registry Sheet” means, in the case of each of the Subject Companies, the
Registry Sheet (“Hoja Registral”) for such Subject Company at the Commercial
Registry of the corporate domicile of such Subject Company.

1.73. “Rents” means rents (including percentage rents), license fees and other
sums and charges paid or payable by Tenants in connection with their occupancy
at the Property and for services furnished to them.

1.74. “Scheduled Closing Date” has the meaning set forth in Section 4.

1.75. “Spanish Interests” means, collectively, the MX 2003 Interests, the PDN
Interests and all rights, benefits and interests relating to any of the
foregoing.

1.76. “Statement of Adjustments” means a statement setting out the Closing
Adjustments, approved by both parties, acting reasonably.

1.77. “Subject Companies” means MX 2003 and PDN.

 

-7-



--------------------------------------------------------------------------------

1.78. “Subject Company Assets” means, collectively, all the assets of the
Subject Companies, excluding the Mills Affiliates Loans and the Affiliate Equity
Interests.

1.79. “Subject Period” has the meaning set forth in Section 2.3(g)(ii).

1.80. “Subsequent Transfer” has the meaning set forth in Section 8.

1.81. “Tax” or “Taxes” means all taxes, charges, fees, levies, duties,
contributions, withholdings or liabilities, imposts and other assessments,
whether payable to any governmental, state, federal, provincial, regional
(“autonomous community”), local, or other governmental authority, including
without limitation, all income, sales, use, goods and services, harmonized
sales, value added, capital, capital gains, alternative, net worth, transfer,
profit, withholding, payroll, employer health, excise, franchise, real property
and personal property taxes, local improvement rates or charges, and any other
taxes, customs duties, fees, assessments, royalties, duties, deductions or
similar charges in the nature of a tax, including pension plan contributions,
employment insurance payments and workers’ compensation premiums, together with
any instalments, and any interest surcharges, fines and penalties imposed by any
Governmental Authority, whether disputed or not.

1.82. “Tenants” means any tenants or licensees occupying space at the Property,
excluding PDN.

1.83. “Third Party” means any Person who is not one of the Transferors, Ivanhoe
Holdings, the Subject Companies or an Affiliate of any of them.

1.84. “Third-Party Claim” has the meaning set forth in Section 9.1.

1.85. “TMLP” means The Mills Limited Partnership, a Delaware limited
partnership.

1.86. “TMLP Indemnity” means the indemnity by TMLP in favour of Ivanhoe Holdings
in respect of any Claims made by Ivanhoe Holdings in respect of any breach of
the representations and warranties made by any of the Transferors in
Section 2.7, such document to be in form and substance satisfactory to TMLP and
Ivanhoe Holdings, each acting reasonably.

1.87. “Total Percentage Rent” has the meaning set forth in Section 2.3(i).

1.88. “Transactions” means the transactions contemplated by Section 2.1 of this
Agreement.

1.89. “Transfer Costs” has the meaning set forth in Section 2.4(a)(ii).

1.90. “Transferors” means, collectively, Jahold and Golober, and individually
means either of them.

1.91. “Unpaid Development Costs” means the fixed amount of Seventeen Million,
Seven Hundred and Forty-four Thousand, One Hundred and Fourteen Euro
(€17,744,114), which the parties have agreed is the amount of the costs with
respect to the Power

 

-8-



--------------------------------------------------------------------------------

Centre Project which have not been paid as of the Cut-Off Date, including those
that have not been incurred as of such time.

1.92. “VAT” means value added tax as provided for in the Spanish value added tax
law (Ley37/1992 de 28 de diciembre- Ley del Impuesto sobre el Valor Anadido),
and any other tax of a similar nature in any other jurisdiction.

2. Transfer of Contributee Shares

2.1. Conveyance. Subject to and upon the terms and conditions herein provided:

(a) Jahold hereby agrees on Closing to sell, transfer and assign to Ivanhoe
Holdings and/or any Qualified Designees designated by Ivanhoe Holdings, all of
the Jahold Contributee Shares, free of all Encumbrances, and Ivanhoe Holdings
hereby agrees that it and/or any one or more of such Qualified Designees, shall
purchase, acquire and assume the Jahold Contributee Shares on such basis.

(b) Golober hereby agrees on Closing to sell, transfer and assign to Ivanhoe
Holdings and/or any Qualified Designees designated by Ivanhoe Holdings, all of
the Golober Contributee Shares, free of all Encumbrances, and Ivanhoe Holdings
hereby agrees that it and/or one or more of any such Qualified Designees shall
purchase, acquire and assume the Golober Contributee Shares on such basis.

2.2. Purchase Price

(a) The aggregate purchase price (the “Purchase Price”) for the Contributee
Shares shall be Five Hundred and Eleven Million Dollars (US$511,000,000) less
the Unpaid Development Costs and consists of the aggregate of:
(i) US$462,535,381 for the Jahold Contributee Shares, and (ii) US$25,950,000 for
the Golober Contributee Shares. Notwithstanding the foregoing, at the Closing,
Ivanhoe Holdings shall receive a credit against the Purchase Price in an amount
equal to the Hypo Debt that is outstanding as of the Closing Date, including all
accrued interest (the “Hypo Debt Credit”). The Unpaid Development Costs and the
Hypo Debt Credit shall be calculated in Euro, but for the purposes of this
Agreement shall be converted from Euro into US dollars in accordance with the
provisions of Section 2.2(c).

(b) At Closing, subject to the Escrow Agreement, the Purchase Price shall be
satisfied by: (A) payment to the Escrow Agent, as defined in the PGC Escrow
Agreement, of the PGC Escrow Amount, which payment Ivanhoe Holdings is hereby
irrevocably and unconditionally directed to make on Closing in partial
satisfaction of the Purchase Price; and (B) payment to the Transferors (or as
the Transferors direct in writing, in their sole and absolute discretion)
subject to compliance with any Applicable Laws and orders of any court having
jurisdiction, of an amount (the “Balance”) equal to the Purchase Price, as
adjusted pursuant to Section 2.3 hereof, less the aggregate of (i) the PGC
Escrow Amount converted into US dollars in accordance with the provisions of
Section 2.2(c), (ii) the amount of the Good Faith Deposit, and (iii) the Hypo
Debt Credit converted into U.S. dollars in accordance with the provisions of
Section 2.2(c). The Balance shall be paid by wire transfer in

 

-9-



--------------------------------------------------------------------------------

accordance with wire instructions provided by the Transferors prior to Closing,
subject to the Escrow Agreement.

(c) Whenever this Agreement requires a calculation of the exchange rate between
the Euro and the US dollar, such exchange rate shall be 1.26885 US dollars for
each Euro.

2.3. Adjustments to Purchase Price

(a) The Purchase Price of the Contributee Shares has been agreed with reference
to the Contribution Value of the Spanish Interests transferred to the Ivanhoe
Contributee in exchange for the Contributee Shares. Therefore, the parties have
agreed to adjust the Purchase Price based on adjustments in respect of the
Spanish Interests. Accordingly, except as otherwise expressly provided in
Section 2.2 or 2.3, adjustments to the Purchase Price shall be made on the basis
that: (i) the Transferors shall be responsible for all expenses and liabilities,
and shall be entitled to receive all revenues accrued, in respect of the Spanish
Interests for the period up to, and including, the Closing Adjustment Date; and
(ii) for the period from, but excluding, the Closing Adjustment Date, Ivanhoe
Holdings shall be responsible for all expenses and liabilities accruing in
respect of the Spanish Interests and shall be entitled to all revenues accruing
in respect of the Spanish Interests. Unless otherwise provided herein, all
adjustments shall be made as if the Transferors received all revenues and paid
all expenses and other liabilities in respect of the Property directly,
notwithstanding that such is not the case and there shall be no adjustments for
any assets of the Subject Companies other than the Property, except an
adjustment for interest payable under the Inter-Company Loans, which shall
accrue to Ivanhoe Holdings for the period from, but excluding, the Closing
Adjustment Date, and except as otherwise specifically set forth herein. All
Closing Adjustments shall be calculated in Euro, but solely for the purposes of
calculating the Balance, all such Closing Adjustments shall be converted into US
dollars using the exchange rate set out in Section 2.2(c). All Post-Closing
Adjustments shall be calculated in Euro and shall not be converted into US
dollars. The parties acknowledge that any payments made under this Section 2.3,
except those made pursuant to Section 2.3(k) or (q), whether made at Closing or
following Closing and whether made by the Transferors, Ivanhoe Holdings or the
Subject Companies, shall be deemed to be adjustments to the Purchase Price.

(b) Without limiting the generality of the foregoing, the parties will adjust
the following items, in the manner provided for in this Section 2.3:

(i) all rents (basic, percentage and additional) under the Leases;

(ii) all security deposits and prepaid rent (and interest thereon, if any) paid
under the Leases;

(iii) all taxes and local improvement rates and charges and recoveries thereof
under the Leases;

(iv) all utilities and fuel accounts and recoveries thereof under the Leases;

 

-10-



--------------------------------------------------------------------------------

(v) any amounts payable under the Contracts and Rechargeable Sums under the
Leases;

(vi) all unpaid Leasing Costs in respect of Leases in existence as of the end of
the Due Diligence Period (except those relating to the Power Centre Project);
provided, that all Leasing Costs in respect of Leases or renewals or extensions
thereof that come into existence or are exercised, as applicable, after the last
day of the Due Diligence Period shall be fully paid by Ivanhoe Holdings;

(vii) all salaries and fees due to the Property Employees;

(viii) one hundred percent of the costs, if any, of replacing the Excluded
Management Assets with comparable software applications; and

(ix) notwithstanding any other provision of this Section 2.3, the Transferors
shall be responsible for 100% of: (A) all obligations of the Subject Companies
in existence as of the Closing that do not directly relate to the Property,
(B) all obligations that are owing or due to any Mills Entity (other than the
Jahold Inter-Company Loans and the Golober Inter-Company Loans), and (C) all
obligations of the Subject Companies to Third Parties in existence as of the
Closing, whether or not reflected in the Interim Financial Statements, provided
that such obligations to Third Parties are neither expenses directly incurred in
respect of the management, operation or leasing of Property nor expenses
otherwise specifically required to be adjusted pursuant to this Section 2.3.

There shall also be an adjustment for all prepaid insurance premiums in respect
of all existing insurance in respect of the Property (other than liability
insurance), it being agreed that all such insurance, including the decennial
insurance in respect of the Property, shall remain in full force and effect
after Closing.

(c) Not later than October 3, 2006, the Transferors shall deliver to Ivanhoe
Holdings a draft Statement of Adjustments calculated in accordance with this
Agreement. This draft Statement of Adjustments shall have attached to it
complete copies of the details of the calculations used by the Transferors to
arrive at all debits and credits on such statement. The Transferors shall
provide Ivanhoe Holdings with access to their working papers and back-up
materials in order to adequately review the draft Statement of Adjustments. The
parties shall, each acting reasonably, agree upon the Statement of Adjustments
not later than October 4, 2006 and if there is any dispute in respect of
numerical calculations relating to the Closing Adjustments such dispute shall be
resolved by PricewaterhouseCoopers LLP with the assistance of such other
experts, if any, as the latter shall designate, provided that neither
PricewaterhouseCoopers LLP nor any such experts shall have any right or
discretion to resolve disputes relating to interpretation of the terms of this
Section 2.3 or any other terms of this Agreement, provided further that no such
dispute shall delay the Closing.

(d) Except as otherwise expressly provided in this Agreement, if the final cost
or amount of any item which is to be adjusted cannot be determined at Closing,
then an initial adjustment for such item shall be made at Closing, such amount
to be estimated by the parties, acting reasonably, as of the Closing Date on the
basis of the best evidence available at

 

-11-



--------------------------------------------------------------------------------

the Closing as to what the final cost or amount of such item will be. All
adjustments to the Purchase Price which are finalized or otherwise become known
after the Closing Date (the “Post Closing Adjustments”) shall be adjusted on a
post-closing basis once they have been finalized or otherwise become known and
such Post Closing Adjustments shall also include any revisions to the Closing
Adjustments if they have been incorrectly determined or omitted on the Statement
of Adjustments. In each case when a Post Closing Adjustment is determined, the
Transferors or Ivanhoe Holdings, as the case may be, shall, within 30 days of
determination, provide a complete statement thereof, together with particulars
relating thereto in reasonable detail, to the other and within 30 days
thereafter the parties hereto shall make a final adjustment as of the Closing
Adjustment Date for the Post Closing Adjustment in question.

(e) In the case of any dispute between the parties hereto in respect of
numerical calculations relating to the Post Closing Adjustments, such
calculation of Post Closing Adjustments shall be determined by
PricewaterhouseCoopers LLP, with the assistance of such other experts, if any,
as the latter shall designate provided that neither PricewaterhouseCoopers LLP
nor any such experts shall have any right or discretion to resolve disputes
relating to interpretation of the terms of this Section 2.3 or any other terms
of this Agreement. The cost of such determination shall be shared equally
between the parties hereto. Either party may refer any such dispute relating to
numerical calculations to PricewaterhouseCoopers LLP for such determination and
such determination shall be final and binding on the parties hereto.

(f) The Transferors and TMLP shall be jointly and severally liable for any Post
Closing Adjustments owing by either of the Transferors pursuant to the
provisions of this Agreement and any other obligations of the Transferors
pursuant to this Section 2.3, and the Transferors and TMLP shall also execute
and deliver on the Closing Date an undertaking to readjust and pay the amount of
any Post Closing Adjustments as may be owing by the Transferors pursuant to the
provisions of this Agreement. Ivanhoe Holdings and Ivanhoe shall be jointly and
severally liable for any Post Closing Adjustments owing by Ivanhoe Holdings
pursuant to the provisions of this Agreement and any other obligations of
Ivanhoe Holdings pursuant to this Section 2.3, and Ivanhoe Holdings and Ivanhoe
shall execute and deliver on the Closing Date an undertaking to readjust and pay
the amount of any Post Closing Adjustments owing by Ivanhoe Holdings pursuant to
the provisions of this Agreement. Notwithstanding the foregoing, except for any
Post Closing Adjustments referred to in Section 2.3(l), all adjustments and Post
Closing Adjustments to be made pursuant to this Section 2.3 shall, in any event,
be completed on or before December 31, 2007 (the “Final Adjustment Date”) and no
claim for any re-adjustment may be made by either party thereafter. For greater
certainty, it is agreed that the provisions of Sections 2.3(k) and (q) are not
subject to the time limitation set out in the preceding sentence since any
amounts payable pursuant thereto do not constitute adjustments or Post-Closing
Adjustments.

(g) The parties acknowledge that under the terms of the Leases, portions of
certain payments, such as real property taxes and operating costs, although paid
by the landlord, are charged to and payable by the Tenants under such Leases
(the “Rechargeable Sums”) and are collected from such Tenants in monthly
instalments on the basis of the landlord’s estimates (the “Rechargeable Sum
Estimates”). The Rechargeable Sum Estimates are subject to adjustment with the
Tenants when the total amounts of the Rechargeable Sums are finally determined.
For greater certainty, Rechargeable Sums shall not include any expenditures or
any

 

-12-



--------------------------------------------------------------------------------

portion thereof which are not recoverable from the Tenants. It is agreed that,
with respect to the Rechargeable Sums and the Rechargeable Sum Estimates,
adjustments shall be made as between the Transferors and Ivanhoe Holdings as
follows:

(i) there shall be no adjustment for Rechargeable Sums on Closing. As soon as
reasonably possible after the Closing, the parties shall adjust for Rechargeable
Sums on the principles set forth herein;

(ii) Ivanhoe Holdings shall provide to the Transferors, on or before the 30th
day prior to the Final Adjustment Date, a statement which sets out the amounts
of the Rechargeable Sum Estimates collected from each Tenant, as well as the
amounts expended on account of the Rechargeable Sums, in each case for the
period (the “Subject Period”) from the beginning of the then current lease year,
or other period relevant to the computation and recovery of Rechargeable Sums
pursuant to the Leases, as appropriate, until (and including) the Closing
Adjustment Date; the Transferors shall provide whatever assistance is required
by Ivanhoe Holdings, acting reasonably, in preparing such statement; and

(iii) the adjustments to Rechargeable Sums shall be done on the basis that:

A. if the landlord under the Leases has collected pursuant to the Rechargeable
Sum Estimates more than it has expended on account of the Rechargeable Sums for
such Subject Period, the amount of such difference shall be paid to Ivanhoe
Holdings and Ivanhoe Holdings shall be responsible for, and make, the required
adjustments with the Tenants in respect of such over-collection in accordance
with the terms of the Leases; and

B. if the landlord under the Leases has collected pursuant to the Rechargeable
Sum Estimates less than it has expended on account of the Rechargeable Sums for
such Subject Period, the amount of such difference shall be paid to the
Transferors, and Ivanhoe Holdings shall be entitled, subject to the terms of the
Leases, to recover such Rechargeable Sums from Tenants and to retain the amount
collected from Tenants in respect of such difference.

Ivanhoe Holdings shall be responsible to conclude all final reconciliations and
to make all payments and satisfy all obligations with all Tenants relating to
the Rechargeable Sums and Rechargeable Sum Estimates; provided, however, that
the parties shall readjust any amount which either Ivanhoe Holdings or the
Transferors determine, acting reasonably, prior to the Final Adjustment Date, as
a result of such final reconciliations with Tenants or as a result of an audit
by a Tenant, was incorrectly or inaccurately adjusted or neglected to be
adjusted between Ivanhoe Holdings and the Transferors pursuant to the terms
hereof.

(h) It is also agreed that:

(i) except as otherwise provided for in this Agreement, Ivanhoe Holdings shall
not be entitled to be paid or receive the benefit of any Arrears nor will the
Transferors be entitled to any credit for any such Arrears. “Arrears” means all
rents and other amounts due and payable under the Leases for any period prior to
or ending on the Closing Adjustment Date. Ivanhoe Holdings shall use reasonable
efforts to cause the Subject Companies

 

-13-



--------------------------------------------------------------------------------

to collect such Arrears following the Closing Date, provided that the Subject
Companies shall not be obliged to distrain for rent, terminate any Lease or
bring any action for payment of indebtedness, and the Transferors shall not take
any actions or proceedings of any nature against any Tenants to collect any such
Arrears. If, after the Closing Date, the Subject Companies receive any monies
from any Tenant who owes Arrears, after the Closing Date, such monies shall be
applied as follows:

A. first, against any rent and other amounts owing by such Tenant in respect of
the month in which the Closing Date occurs;

B. second, against any rent (including arrears of rent) and other amounts owing
by such Tenant in respect of any time after the month in which the Closing Date
occurs;

C. third, against any third party costs (including reasonable accounting and
legal costs) incurred in respect of the collection of such monies; and

D. thereafter, the excess, if any, against the Arrears; if any money is payable
to the Transferors in accordance with this Clause D, Ivanhoe Holdings shall
cause the Subject Companies to pay to the Transferors within 10 Business Days
after collection thereof, such monies, together with a statement as to the
amount of such Arrears and the application of the proceeds thereof; and

(ii) if there are any realty or business tax appeals for the period prior to
Closing, the Subject Companies shall be entitled to continue such appeals and
the Transferors shall be entitled to receive any payment or other benefits
resulting therefrom that relate to the period prior to or ending on the Closing
Adjustment Date (except to the extent that such payments are properly payable to
any Tenants under the terms of their Leases, which amounts, net of all costs
recoverable from the concerned Tenants, if any, shall be paid by the Subject
Companies to such Tenants).

(i) There shall be no adjustment on Closing for percentage rent payable under
the Leases. As soon as reasonably possible after the Closing, after the
percentage rent year in which the Closing Adjustment Date occurs, the percentage
rent, if any, earned under each of the Leases shall be readjusted, if necessary.
The adjustments and readjustments shall be done on the following basis: the
parties shall calculate the aggregate percentage rent payable by each Tenant to
the landlord pursuant to its Lease for such percentage rent year (the “Total
Percentage Rent”). The Transferors shall be entitled to all of the Pre-Closing
Amount and Ivanhoe Holdings shall be entitled to the balance of the Total
Percentage Rent. The “Pre-Closing Amount” means the Total Percentage Rent
multiplied by a fraction, the numerator of which is the number of days from and
including the first day of such percentage rent year to, and including, the
Closing Adjustment Date and the denominator of which is the number of days in
such percentage rent year.

(j) There shall be no adjustments either on or after Closing in respect of any
amounts payable after Closing to the Subject Companies (or any credits,
benefits, entitlements or reimbursements, existing or future, in their favour)
in respect of charges, levies or

 

-14-



--------------------------------------------------------------------------------

other amounts that have been paid by any such Persons to any Governmental
Authority or other public authority, or any utility, in respect of development
of or construction on or relating to the Property. It is also confirmed that the
amount of the Unpaid Development Costs is a fixed amount and is not subject to
adjustment after Closing. There shall be an adjustment in favour of Ivanhoe
Holdings for the estimated costs, if any, of replacing the Excluded Management
Assets with comparable software applications.

(k) If at any time prior to the fifth (5th) anniversary of the Closing Date, it
is ascertained that, in respect of any period prior to, or ending on, the
Closing Adjustment Date, there are any Taxes (other than real property and
personal property taxes) payable by any of the Subject Companies that have not
been paid prior to Closing or adjusted for as a Closing Adjustment on the
Closing (including any Taxes payable in respect of any tax returns or other
filings for the Subject Companies for the current tax years of such Subject
Companies or any Taxes that are the responsibility of Jahold or Golober pursuant
to Section 2.3(m)), or any liabilities of the Subject Companies not disclosed in
the MX 2003 Financial Statements or the PDN Financial Statements, the
Transferors shall be responsible for all such amounts and liabilities, including
all penalties and interest payable in respect thereof, notwithstanding that such
amount is claimed after the Final Adjustment Date. Without limiting the
generality of the foregoing, the provisions of this Section 2.3(k) include any
Taxes that are ascertained to be payable after Closing as a result of any
finalization of financial statements of the Subject Companies in respect of the
current year of the Subject Companies or any years prior to the current year.
The provisions of Section 9 shall be applicable if, after Closing, any
Governmental Authority makes any Claim for Taxes that are the responsibility of
either Transferor pursuant to this Section 2.3(k). For greater certainty, it is
confirmed that the provisions of this Section 2.3(k) do not derogate from any
other obligations of the Contributees or TMLP, or any of their Affiliates,
pursuant to the Contribution Agreement (including Section 9 thereof).

(l) Except as otherwise provided in this Section 2.3(l), each of Jahold and
Ivanhoe Holdings, respectively, shall be responsible for its respective Pro Rata
Share of the income taxes of MX 2003 for the fiscal year in which the Closing
Adjustment Date occurs (a “Current Fiscal Year”) and each of Golober and Ivanhoe
Holdings, respectively, shall be responsible for its respective Pro Rata Share
of the income taxes of PDN for the fiscal year in which the Closing Adjustment
Date occurs (a “Current Fiscal Year”). “Pro Rata Share” means, in the case of
each of the Subject Companies, respectively, the amount of the subject income
taxes multiplied by a fraction, the numerator of which is the number of days
from, and including, the first day of the relevant Current Fiscal Year to, and
including, the Closing Adjustment Date and the denominator of which is the
number of days in such Current Fiscal Year; and “Pro Rata Share”, in the case of
Ivanhoe Holdings, means the amount of the subject income taxes in respect of MX
2003 or PDN, as the case may be, multiplied by a fraction, the numerator of
which is the number of days from, but excluding, the Closing Adjustment Date to
the end of the relevant Current Fiscal Year and the denominator of which is the
number of days in the relevant Current Fiscal Year. Ivanhoe Holdings shall make,
on a timely basis, all payments of Taxes of the Subject Companies that come due
following the Closing Date in respect of periods prior to the Closing Adjustment
Date, subject to its rights of recovery and other rights of adjustment and/or
indemnification pursuant to the provisions of this Agreement and to the
provisions of Section 2.3(m) and Section 9. Nothwithstanding anything to the
contrary contained in this Section 2.3(l),

 

-15-



--------------------------------------------------------------------------------

(i) Jahold shall be responsible for one hundred percent (100%) of any income
taxes of MX 2003 for the Current Fiscal Year of MX 2003 if such taxes are its
responsibility pursuant to any other provision of this Agreement or the
Contribution Agreement, or if such taxes result from a sale of assets or other
capital transaction that occurred on or before the Closing Date, (ii) Golober
shall be responsible for one hundred percent (100%) of any income taxes of PDN
for the Current Fiscal Year of PDN if such taxes are its responsibility pursuant
to any other provision of this Agreement or the Contribution Agreement, or if
such taxes result from a sale of assets or other capital transaction that
occurred on or before the Closing Date, and (iii) Ivanhoe Holdings shall be
responsible for one hundred percent (100%) of any income taxes of MX 2003 or PDN
for the relevant Current Fiscal Year if such taxes results from a sale of assets
or other capital transaction that occurred after the Closing Date, unless such
taxes are the responsibility of Jahold or Golober pursuant to any other
provision of this Agreement or the Contribution Agreement (e.g. Section 2.6(c)
of the Contribution Agreement).

(m) After Closing, Ivanhoe Holdings and the Contributors jointly shall cause
each of the Subject Companies to make, on a timely basis, all required tax
filings or amendments to prior filings (the “Subject Tax Filings”) in respect of
the current taxation year and any prior taxation year for which filings have not
been made as of Closing (or in respect of which amendments of prior filings are
required) provided that neither party shall have any responsibility for delays
attributable to the existence or continuance of conditions or circumstances
existing as of the Closing that prevent or delay the applicable filings. In
connection with the preparation and filing of any Subject Tax Filings, Ivanhoe
Holdings and the Contributors shall jointly retain the Designated Accountants
(as defined below). The Designated Accountants shall be instructed by the
parties to prepare a draft of the Subject Tax Filings based on the financial
statements of the applicable Subject Company for the relevant period; upon
completion of such draft filings, the Designated Accountants will provide such
drafts, and any relevant supporting materials, to each of the parties. Each of
the parties shall, within 15 days after receipt of same, provide concurrently to
the Designated Accountants and the other party any comments or proposed
amendments to such draft filings. The Designated Accountants shall consider any
such comments or proposed amendments received prior to such deadline and then
forthwith finalize and deliver to the parties the applicable Subject Tax Filings
and upon receipt of same the parties shall then cause the Subject Companies
forthwith thereafter to file such Subject Tax Filings in the form prepared by
the Designated Accountants. Each of Ivanhoe Holdings and the Transferors shall
provide the Designated Accountants with access to books, files and records
relating to the Subject Companies or the Spanish Interests for the purpose of
performing its responsibilities in accordance with the foregoing and shall
provide such other cooperation and instructions as the Designated Accountants
may require in performing such responsibilities. Each of Ivanhoe Holdings and
the Transferors shall be responsible for 50% of all amounts payable to the
Designated Accountants in connection with such services. “Designated
Accountants” means Ernst & Young (or if Ernst & Young is not willing to accept
such responsibilities, another internationally recognized accounting firm,
acceptable to each of the Contributors and Ivanhoe Holdings, both acting
reasonably). Ivanhoe Holdings and the Transferors shall provide the other and
its auditors, during normal business hours at any time and from time to time
after Closing to and until the Final Adjustment Date (or, in the case of a tax
reassessment relating to any period prior to Closing, at any time after
Closing), upon reasonable prior notice, access to its books, files and records
relating exclusively to the Property, the Subject Companies or the Spanish
Interests, for the purpose of preparation of financial statements, tax

 

-16-



--------------------------------------------------------------------------------

returns or other filings for the Subject Companies, or audits relating thereto,
calculating or verifying the amount of any Closing Adjustments, percentage rent,
Rechargeable Sums and Rechargeable Sum Estimates or, in the case of the
Transferors, for the purpose of obtaining information required to complete any
audit of the financials of Mills Corp. and/or TMLP or for any other legitimate
business purpose.

(n) Ivanhoe Holdings shall not, and shall cause its Affiliates to not, take any
action, or omit to take any action, following Closing that would increase the
Subject Companies’ liability or obligations relating to Taxes for the period
prior to Closing, except as required by Applicable Laws or existing obligations
of either Subject Company, or by the auditors of the Subject Companies.

(o) The Transferors shall receive a credit at Closing for all of the monies in
the possession of the Subject Companies as of Closing, provided that such monies
are the property of the Subject Companies and are not subject to any claims by
any other Person.

(p) The adjustments shall include: (i) an adjustment in favour of Ivanhoe
Holdings for all accrued VAT payable in respect of periods prior to the Closing
Adjustment Date and Ivanhoe Holdings shall cause the Subject Companies to pay
all such accrued VAT when it becomes due and payable; and (ii) an adjustment in
favour of the Transferors for any refunds, if any, received by the Subject
Companies in respect of VAT paid by the Subject Companies in respect of periods
prior to the Closing Adjustment Date.

(q) Any monies and all rental cheques received by any of the Transferors or any
other Mills Entities from Tenants in respect of the period after the Closing
Adjustment Date shall be held by them for the Subject Companies and remitted
(and in the case of rental cheques endorsed (without recourse) in favour of, and
delivered) to the Subject Companies, or as they may direct, following the
Closing.

(r) Ivanhoe Holdings shall be responsible for any interest due under the Hypo
Debt for the period following the Closing Adjustment Date.

(s) Ivanhoe Holdings shall be responsible for all fees due to Mills Global under
the Management Arrangements for the period beginning on the date following the
Closing Adjustment Date and ending at Closing, provided, that the Transferors
shall cause the Management Arrangements to be terminated at Closing.

(t) The Contributors shall be credited, as a Closing Adjustment, with an amount
equal to the Balance (determined without reference to this Section 2.3(t))
multiplied by .0001164 per day for the period commencing on (and including) the
first day after the Closing Adjustment Date and ending on October 4, 2006,
unless the Closing is delayed beyond October 5, 2006 as a result solely of the
default of Ivanhoe Holdings, in which case such period shall end on the Closing
Date.

(u) All of the provisions of this Section 2.3 shall survive, and shall not merge
on, Closing.

 

-17-



--------------------------------------------------------------------------------

2.4. Transfer Costs.

(a) Ivanhoe Holdings shall pay:

(i) all transfer taxes, sales tax, stamp duty, land taxes and any other similar
taxes that will be due in connection with the sale of the Contributee Shares
whether arising from a reassessment or otherwise and all city, provincial,
regional and national charges to record and file documents, and whether payable
at Closing or following Closing other than any costs and registration fees
payable in connection with the discharge of Encumbrances affecting the
Contributee Shares, if any, which are to be discharged by any of the Transferors
pursuant to the terms or in furtherance of this Agreement (collectively,
“Transfer Taxes”); and

(ii) all fees payable to, and all costs and expenses relating to the Notary and
any other notary used by them in connection with this Agreement, the transfer of
the Contributee Shares, and the Closing (the “Notary Costs”, and collectively
with the Transfer Taxes, the “Transfer Costs”).

(b) The Transferors shall pay any fees or other amounts payable to the lenders
or other finance parties under the Inter-Company Loans or the Hypo Debt as a
result of or in connection with the transfer of the Contributee Shares hereunder
(the “Loan Fees”), and shall fully indemnify and save harmless Ivanhoe Holdings
and the Subject Companies from all Loan Fees.

(c) Ivanhoe Holdings hereby indemnifies and saves the Transferors and their
shareholders, directors, officers, employees, advisors and agents harmless from
all Claims incurred, suffered or sustained as a result of:

(i) the failure by Ivanhoe Holdings to pay any Transfer Costs; and

(ii) the failure by Ivanhoe Holdings to file any returns, certificates, filings,
election notices or other documents required to be filed by Ivanhoe Holdings or
the Subject Companies after Closing with any central, federal, provincial or
other taxing authorities in connection with the conveyance or transfer to
Ivanhoe Holdings of the Contributee Shares, unless such failure is attributable
to the Registry Sheet not being open, or any other condition or circumstance
existing at the Closing that prevents or delays the applicable filing.

(d) The provisions of this Section 2.4 shall survive, and shall not merge on,
the Closing.

2.5. Good Faith Deposit.

(a) Prior to 11:00 a.m. on the earlier of: (i) the second Business Day following
the date this Agreement is executed and delivered by both parties hereto; and
(ii) the Scheduled Closing Date, Ivanhoe Holdings shall pay US$5,000,000 (the
“Good Faith Deposit”) by certified cheque, wire transfer or negotiable bank
draft to Davies Ward Phillips & Vineberg LLP (the “Deposit Escrowee”) to be
invested by the Deposit Escrowee in trust, as directed by

 

-18-



--------------------------------------------------------------------------------

Ivanhoe Holdings, in a term deposit or other similar certificate of deposit with
a Canadian Schedule 1 chartered bank.

(b) If the Transactions are not completed for any reason other than the default
of Ivanhoe Holdings, the Good Faith Deposit (together with all interest thereon)
shall be returned to Ivanhoe Holdings forthwith thereafter without set-off or
deduction. If the Transactions are not completed as a result solely of the
default of Ivanhoe Holdings, the Good Faith Deposit, together with any interest
earned thereon, shall be forfeited to the Transferors and thereupon be paid to
the Transferors. In the event of any conflict or inconsistency between the
provisions of this Section 2.5 and any other provisions of this Agreement, the
provisions of this Section 2.5 shall prevail.

(c) If the Transactions are completed, the Good Faith Deposit shall be credited
against the Purchase Price due on Closing and shall be paid by the Deposit
Escrowee to the Transferors on Closing and any interest earned on the Good Faith
Deposit shall be paid to Ivanhoe Holdings forthwith after Closing.

(d) The parties acknowledge that in holding the Good Faith Deposit, the Deposit
Escrowee is acting solely as a stakeholder at the request of the parties and for
their convenience, that the Deposit Escrowee, acting in such capacity, shall not
be deemed to be the agent of either of the parties, and the Deposit Escrowee
shall not be liable to either of the parties for any act or omission on its
part. The Transferors and Ivanhoe Holdings shall jointly and severally indemnify
and hold the Deposit Escrowee harmless from and against all Claims, including
reasonable attorneys’ fees and disbursements (including the reasonable cost of
services provided to itself in respect of any dispute hereunder), incurred in
connection with the performance of the duties of the Deposit Escrowee hereunder
other than Claims resulting from the gross negligence or wilful misconduct of
the Deposit Escrowee.

2.6. Escrow Provisions.

All Closing Documents, except the notarial deed of transfer of the Contributee
Shares, shall be delivered into escrow at the place of Closing on or before the
Closing Date in accordance with the provisions of this Agreement and the Escrow
Agreement.

2.7. Representations and Warranties of the Transferors.

(a) Jahold hereby represents and warrants to Ivanhoe Holdings that, as of the
date of this Agreement and as of Closing:

(i) Jahold is a company duly organized and validly existing under the laws of
The Netherlands and has all requisite power and authority to carry on its
businesses as now conducted;

(ii) Jahold is the legal and beneficial owner of the Jahold Contributee Shares;

(iii) the Jahold Contributee Shares are free of any Encumbrances or third party
rights of any nature whatsoever created by Jahold;

 

-19-



--------------------------------------------------------------------------------

(iv) the execution, delivery and performance by Jahold of this Agreement and the
Closing Documents to which it is a party are within its powers and have been
duly authorized by Jahold. This Agreement has been duly authorized, executed and
delivered and constitutes (and on Closing will constitute) the legal, valid and
binding obligations of Jahold enforceable against Jahold in accordance with its
terms. All of the Closing Documents to which Jahold is a party have been (or
will be at the Closing) duly authorized, executed and delivered and as of the
Closing will constitute the legal, valid and binding obligations of Jahold,
enforceable against Jahold in accordance with their respective terms;

(v) subject to, in the case of (z) below, receipt of consent from Hypo Bank
under the Hypo Loan Documents, the execution and delivery of this Agreement and
the performance by Jahold of its obligations hereunder do not and will not
conflict with or violate (x) any Applicable Laws, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Jahold or MX 2003, (y) any decision or ruling of any
arbitrator to which Jahold is a party or by which Jahold, MX 2003 or any of
their assets are bound or (z) any material contract, instrument or other
agreement to which Jahold is a party or by which Jahold is bound;

(vi) Jahold is solvent, able to pay its debts as such debts become due, and has
capital sufficient to carry on its businesses for the period up to and including
Closing and to complete the Transactions. Jahold has not filed or made in
respect of itself any (A) petition in bankruptcy; (B) insolvency proceedings;
(C) petition for reorganization or for appointment of a receiver or trustee;
(D) assignment for the benefit of the creditors; (E) proceedings seeking
protection from creditors or other relief in respect of obligations to other
Persons; or (F) similar proceedings; and to its actual knowledge no such filings
or petitions have been made or filed against it by any other Person.

(b) Golober hereby represents and warrants to Ivanhoe Holdings that, as of the
date of this Agreement and as of Closing:

(i) Golober is a company duly organized and validly existing under the laws of
The Netherlands and has all requisite power and authority to carry on its
businesses as now conducted;

(ii) Golober is the legal and beneficial owner of the Golober Contributee
Shares;

(iii) the Golober Contributee Shares are free of any Encumbrances or third party
rights of any nature whatsoever created by Golober;

(iv) the execution, delivery and performance by Golober of this Agreement and
the Closing Documents to which it is a party are within its powers and have been
duly authorized by Golober. This Agreement has been duly authorized, executed
and delivered and constitutes (and on Closing will constitute) the legal, valid
and binding obligations of Golober enforceable against Golober in accordance
with its terms. All of the Closing Documents to which Golober is a party have
been (or will be at the Closing) duly authorized,

 

-20-



--------------------------------------------------------------------------------

executed and delivered and as of the Closing will constitute the legal, valid
and binding obligations of Golober, enforceable against Golober in accordance
with their respective terms;

(v) subject to, in the case of (z) below, receipt of consent from Hypo Bank
under the Hypo Loan Documents, the execution and delivery of this Agreement and
the performance by Golober of its obligations hereunder do not and will not
conflict with or violate (x) any Applicable Laws, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Golober or PDN, (y) any decision or ruling of any arbitrator
to which Jahold is a party or by which Golober, PDN or any of their assets is
bound or (z) material contract, instrument or other agreement to which Golober
is a party or by which Golober is bound; and

(vi) Golober is solvent, able to pay its debts as such debts become due, and has
capital sufficient to carry on its businesses for the period up to and including
Closing and to complete the Transactions. Golober has not filed or made in
respect of itself any (A) petition in bankruptcy; (B) insolvency proceedings;
(C) petition for reorganization or for appointment of a receiver or trustee;
(D) assignment for the benefit of the creditors; (E) proceedings seeking
protection from creditors or other relief in respect of obligations to other
Persons; or (F) similar proceedings; and to its actual knowledge no such filings
or petitions have been made or filed against it by any other Person.

(c) The representations and warranties made by the Transferors herein shall
survive, and shall not merge on, Closing without any limit on duration or other
restrictions.

2.8. “As Is” Purchase

Ivanhoe Holdings acknowledges and agrees that, except as otherwise expressly
provided in this Agreement, all of the Contributee Shares are being purchased by
Ivanhoe Holdings “as-is, where-is”, without any representation or warranty of
any kind whatsoever, either express or inferred.

2.9. Representations and Warranties of Ivanhoe Holdings

(a) Ivanhoe Holdings hereby represents and warrants to the Transferors that:

(i) it is a corporation duly organized and validly existing under the laws of
The Netherlands and has all requisite corporate power and authority to carry on
its businesses as now conducted;

(ii) (A) the execution, delivery and performance by it of this Agreement and the
Closing Documents to which it is a party, are within its powers and have been
duly and validly authorized by all requisite proceedings of Ivanhoe Holdings;
(B) this Agreement has been duly executed and delivered by Ivanhoe Holdings and
constitutes legal, valid and binding obligations of Ivanhoe Holdings enforceable
against Ivanhoe Holdings in accordance with their terms, and does not contravene
and will not result in the breach or violation of any of the provisions of, or
constitute a default under, or conflict with or cause the acceleration of any
obligation of Ivanhoe Holdings under, any articles or by-laws of Ivanhoe

 

-21-



--------------------------------------------------------------------------------

Holdings, under any Applicable Laws and/or under any material contractual
restriction applicable to or binding upon Ivanhoe Holdings; and (C) on Closing,
the Closing Documents to which Ivanhoe Holdings is a party will have been duly
executed and delivered and will not contravene or result in the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of Ivanhoe Holdings
under, any articles or by-laws of Ivanhoe Holdings, under any Applicable Laws
and/or under any contractual restriction applicable to or binding upon Ivanhoe
Holdings;

(iii) the execution and delivery of this Agreement and the performance by
Ivanhoe Holdings of its obligations hereunder do not and will not conflict with
or violate (x) any law, rule, judgment, regulation, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Ivanhoe Holdings, (y) any decision or ruling of any arbitrator
to which Ivanhoe Holdings is a party or by which Ivanhoe Holdings or any of its
assets is bound or (z) any material contract, instrument or other agreement to
which Ivanhoe is a party or by which Ivanhoe Holdings is bound.

(iv) Ivanhoe Holdings is solvent, able to pay its debts as such debts become due
and has capital sufficient to carry on its business and to complete the
Transactions. Ivanhoe Holdings has not filed or made in respect of itself any
(A) petition in bankruptcy; (B) insolvency proceedings; (C) petition for
reorganization or for appointment of a receiver or trustee; (D) assignment for
the benefit of the creditors; (E) proceedings seeking protection from creditors
or other relief in respect of obligations to other Persons; or (F) similar
proceedings; and to its actual knowledge no such filings or petitions have been
made or filed against it by any other Person; and

(v) Ivanhoe is an Affiliate of Ivanhoe Holdings.

(b) The representations and warranties made by Ivanhoe Holdings herein shall
survive, and shall not merge on Closing without any limit on duration or other
restrictions.

3. Conditions. The Closing shall be subject to the satisfaction or waiver of the
conditions set forth in this Section 3.

3.1. The following are conditions to the obligation of the Transferors to close
the Transactions:

(a) all of the representations and warranties of Ivanhoe Holdings contained in
this Agreement shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the Closing
Date;

(b) on Closing, the full amount of the Balance shall have been paid in
accordance with the provisions of this Agreement, the Good Faith Deposit shall
have been paid to the Deposit Escrowee and Ivanhoe Holdings shall have otherwise
complied with or performed all of the other material terms, covenants or
conditions of this Agreement to be complied with or performed by it; and

 

-22-



--------------------------------------------------------------------------------

(c) the transactions provided for in the Contribution Agreement shall have been
fully completed; provided that if such transactions are not completed as a
result of the default of the Transferors under the Contribution Agreement this
condition shall be deemed to have been satisfied.

The conditions contained in this Section 3.1 are intended solely for the benefit
of the Transferors. If any of the foregoing conditions is not satisfied on or
prior to the Closing Date (or any earlier time, if such earlier time is
specified in respect of such condition), the Transferors shall have the right,
in their sole and absolute discretion, to waive the condition in question and
proceed to Closing hereunder or terminate this Agreement by delivering notice of
such termination to Ivanhoe Holdings and after such termination neither the
Transferors nor Ivanhoe Holdings shall have any further rights or obligations
under this Agreement, except for such rights and obligations which expressly
survive the termination of this Agreement, unless the reason for the condition
not being satisfied is a breach by Ivanhoe Holdings of any its obligations under
this Agreement or a representation and warranty made by Ivanhoe Holdings being
incorrect or inaccurate, in which case the provisions of Section 5 shall be
applicable.

3.2. The following are conditions to the obligation of Ivanhoe Holdings to close
the Transactions:

(a) all of the Transferors’ representations and warranties contained in this
Agreement shall have been true and correct in all material respects when made
and shall be true and correct in all material respects as of the Closing Date;

(b) on Closing, the Transferors shall have delivered to Ivanhoe Holdings the
Contributee Shares subject to no Encumbrances, the Transferors shall have
complied with Section 4 in all material respects, and each Transferor shall have
otherwise complied with or performed all of the other material terms, covenants
and condition of this Agreement to be complied with or performed by it; and

(c) the transactions provided for in the Contribution Agreement shall have been
fully completed; provided that if such transactions are not completed as a
result of the default of the Ivanhoe Contributee under the Contribution
Agreement, this condition shall be deemed to have been satisfied.

The conditions contained in this Section 3.2 are intended solely for the benefit
of Ivanhoe Holdings. If any of the foregoing conditions is not satisfied on or
prior to the Closing Date (or an earlier time, if such earlier time is specified
in respect of such condition), Ivanhoe Holdings shall have the right, in its
sole and absolute discretion, to waive the condition in question and proceed to
the Closing hereunder or to terminate this Agreement by delivering notice of
such termination to the Transferors and after such termination neither the
Transferors nor Ivanhoe Holdings shall have any further rights or obligations
under this Agreement, except for such rights and obligations which expressly
survive the termination of this Agreement, unless the reason for the condition
not being satisfied is a breach by any Transferors of any of their obligations
under this Agreement or a representation or warranty made by such party being
incorrect or inaccurate, in which case the provisions of Section 5 shall be
applicable.

 

-23-



--------------------------------------------------------------------------------

4. Closing. Immediately prior to the commencement of the Closing (but on the
Closing Date) the parties shall execute and deliver the Escrow Agreement. Unless
this Agreement has been terminated in accordance with the terms hereof, the
Closing shall commence at 8:30 a.m. (Amsterdam time) on October 5, 2006 (the
“Scheduled Closing Date”). The Closing shall be completed in accordance with the
Escrow Agreement and immediately following the completion of the transactions
provided for in the Contribution Agreement the notarial deed of transfer of the
Jahold Contributee Shares and the Golober Contributee Shares to Ivanhoe Holdings
shall be duly executed before the Notary by Jahold, Golober, Ivanhoe Holdings
and the Ivanhoe Contributee.

4.1. In addition, at the Closing, the Transferors will deliver, or cause to be
delivered, to the Closing Deliveries Escrow Agent:

 

  (a) the certificate, duly executed by the Transferors and TMLP, on a joint and
several basis, certifying that the representations and warranties made by the
Transferors in this Agreement are true and correct as of the Closing, or if they
are not correct, expressly setting out the facts or circumstances that are the
cause thereof; provided that such certificate shall not derogate from the
provisions of Section 2.7;

 

  (b) the TMLP Indemnity;

 

  (c) the undertaking to re-adjust, executed by the Transferors and TMLP on a
joint and several basis; and

 

  (d) all other documents and deliveries which Ivanhoe Holdings reasonably
requests to give effect to this Agreement and the Transactions in accordance
with this Agreement, provided that any such other documents are not inconsistent
with the other provisions of this Agreement.

All documentation to be executed by any party hereto, or any Affiliate of such
party, pursuant to Sections 4, 4.1 or 4.2 shall be in form and substance
acceptable to the solicitors for Ivanhoe Holdings, and the solicitors for the
Transferors, each acting reasonably and in good faith.

4.2. At the Closing, Ivanhoe Holdings will deliver, or cause to be delivered, to
the Closing Deliveries Escrow Agent:

 

  (a) the certificate, duly executed by Ivanhoe Holdings and Ivanhoe, on a joint
and several basis, certifying that the representations and warranties made by
Ivanhoe Holdings in this Agreement are true and correct as of the Closing, or if
they are not correct, expressly setting out the facts or circumstances that are
the cause thereof; provided that such certificate shall not derogate from the
provisions of Section 2.7;

 

-24-



--------------------------------------------------------------------------------

  (b) the undertaking to re-adjust, executed by Ivanhoe Holdings and Ivanhoe on
a joint and several basis; and

 

  (c) the Ivanhoe Indemnity.

5. Remedies.

(a) The parties hereto agree that if the Transactions are not completed due
solely to the default of Ivanhoe Holdings hereunder, notwithstanding any other
provision of this Agreement, the Transferors shall be entitled, as their sole
remedy: (i) to terminate this Agreement and retain the Good Faith Deposit, in
which case Ivanhoe Holdings shall not have any further liability or obligation
to the Transferors hereunder nor shall the Transferors have any further
liability or obligation to Ivanhoe Holdings hereunder, except for such
obligations (but not liabilities) of the parties respectively as are
specifically stated to survive the termination of this Agreement; or
(ii) alternatively, the Transferors shall be entitled to seek the remedy of
specific performance. Notwithstanding anything to the contrary in this
Agreement, if the Transferors have actual knowledge of any default by Ivanhoe
Holdings as of Closing and the Transferors elect to close the Transactions
pursuant to this Agreement, the Transferors shall be deemed to have irrevocably
waived such default and Ivanhoe Holdings shall not have any liability with
respect to such default.

(b) Subject to Schedule A, the parties hereto agree that if the Transactions are
not completed due solely to the default of the Transferors, Ivanhoe Holdings
shall be entitled to all remedies available at law and at equity, including,
without limitation, specific performance or damages in lieu of specific
performance.

(c) Notwithstanding anything to the contrary in this Agreement, if Ivanhoe
Holdings has actual knowledge of any default by the Transferors as of Closing
but elects to complete the Transactions pursuant to this Agreement, Ivanhoe
Holdings shall be deemed to have irrevocably waived such default by the
Transferors hereunder and the Transferors shall not have any liability with
respect to such default. In the case of Ivanhoe Holdings, “actual knowledge”
means the actual knowledge of only Paul Chehab, John Comery or Nathalie
Rousseau, Claude Dion or Cecil Huey.

6. Press Releases. Each of Ivanhoe Holdings and the Transferors agrees that it
will not (and will cause its Affiliates not to) issue any press release or
advertisement with respect to this Agreement or the Transactions without the
prior written consent of the other party hereto, except to the extent required
by law. If any of Ivanhoe Holdings or the Transferors (or any of their
respective Affiliates) is required by law to issue such a press release or
advertisement, at least one (1) Business Day prior to the issuance of the same,
such party shall deliver a copy of the proposed press release or advertisement
to the other party hereto for its review and approval. The provisions of this
Section 6 shall survive the Closing Date and the transfer by the Transferors of
the Contributee Shares, or any earlier termination of this Agreement.

7. Brokerage. Each of Ivanhoe Holdings and the Transferors represents and
warrants to the other that it has not dealt with any broker other than JP Morgan
Securities, Inc. and Goldman, Sachs & Co. (collectively, “Mills’ Broker”) in
connection with the transactions

 

-25-



--------------------------------------------------------------------------------

contemplated by this Agreement, and agrees to indemnify, defend and hold the
other harmless from and against any and all claims of all brokers and finders
claiming by, through or under it and in any way related to this Agreement or the
conveyance of the Contributee Shares to Ivanhoe Holdings, it being acknowledged
that in the case of the Transferors, the Mills’ Broker is claiming through them
and the Transferors shall indemnify, defend and hold Ivanhoe Holdings harmless
from and against any and all claims of the Mills’ Broker. Without limiting the
foregoing, the Transferors will be responsible for paying any amounts due to the
Mills’ Broker in respect of the Transactions. The provisions of this Section 7
shall survive the Closing and the conveyance of the Contributee Shares to
Ivanhoe Holdings, or any earlier termination of this Agreement.

8. Profit Participation: If Ivanhoe Holdings or any of its Affiliates (which
after the Closing shall include the Subject Companies), individually or
collectively, completes a transfer of more than twenty-five percent (25%) of the
direct or indirect interests in either Subject Company or the Subject Company
Assets to any Person that is not an Affiliate of Ivanhoe, whether in a single
transaction or through a series of transactions, within the period of twelve
(12) months following the Closing (a “Subsequent Transfer”), then Ivanhoe
Holdings shall pay to the Transferors seventy-five percent (75%) of the Profit
received in respect of such Subsequent Transfer(s), calculated on a cumulative
basis. Ivanhoe Holdings shall deliver to the Transferors an accounting of the
consideration received by it or its Affiliates and the resulting Profit in
respect of any Subsequent Transfer and shall make such payment(s) of Profit to
the Transferors, in each case, within five (5) Business Days after the
completion of the Subsequent Transfer. If Ivanhoe Holdings fails to make any
such payment within such period, then Ivanhoe Holdings shall also pay to the
Transferors an amount equal to interest at the Applicable Rate on the amount
unpaid, computed from such date the payment was due to and including the date of
payment. For greater certainty, it is confirmed that (i) the provisions of this
Section 8 shall not be applicable in respect of any transfer by Ivanhoe Holdings
or any of its Affiliates (including, after Closing, the Subject Companies) of
any of the direct or indirect interests in either of the Subject Companies or
the Subject Company Assets that is completed at any time following the first
anniversary of the Closing. If any amount is payable to the Transferors pursuant
to this Section 8 such amount shall be deemed to constitute an increase in the
Purchase Price. The provisions of this Section 8 shall survive the Closing Date
and the transfer by the Transferors of the Contributee Shares to Ivanhoe
Holdings.

9. Indemnification Mechanics

9.1. In the case of any Claim asserted in writing by a Third Party against any
party hereto (the “Indemnitee”), or against any Subject Company, which Claim is
subject to indemnification by any other party hereunder (the “Indemnitor”),
including, without limitation, any Claim by a Governmental Authority or any
request by such Governmental Authority to audit or otherwise inquire into or
examine any matters as to which such a Claim arise hereunder, but excluding any
Claim in respect of any liability or expense that is to be dealt with pursuant
to Section 2.3 hereof, other than as provided in Section 2.3(k) (a “Third-Party
Claim”), the Indemnitee shall notify the Indemnitor promptly after the
Indemnitee has actual knowledge of any such Third-Party Claim as to which
indemnity may be sought (provided that failure to so notify shall not affect the
Indemnitor’s obligations hereunder, except that its indemnification obligation
may be reduced to the extent such delay prejudices the defence of the
Third-Party Claim or increases the amount of liability or the cost of the
defence). If any litigation, arbitration

 

-26-



--------------------------------------------------------------------------------

or other legal proceedings are commenced by a Third Party in respect of such
Third-Party Claim (the “Third Party Litigation”) the Indemnitee shall permit the
Indemnitor, at the sole expense of the Indemnitor, to assume the defence of any
such Third-Party Litigation, provided that: (i) the Indemnitor gives written
notice to the Indemnitee not later than 15 Business Days after receipt of the
notice of such Third-Party Litigation (or such shorter period, if any, as is
reasonably specified in the Indemnitee’s notice, if such shorter period is
necessary in the circumstances to avoid prejudice to the defence of the
Third-Party Claim) that it shall assume such defence and agrees that it is
responsible to indemnify the Indemnitee for such Third-Party Claim; and
(ii) notwithstanding such assumption of the defence, the Indemnitee may
participate in such defence, at the Indemnitee’s sole expense. In respect of any
Third-Party Claim relating to Taxes (a “Tax Claim”), the Indemnitor shall be
entitled to assume the defence of such Tax Claim provided that: (i) the
Indemnitor gives written notice to the Indemnitee not later than 15 Business
Days after receipt of the notice of such Tax Claim (or such shorter period, if
any, as is reasonably specified in the Indemnitee’s notice, if such shorter
period is necessary in the circumstances to avoid prejudice to the defence of
the Tax Claim) that it shall assume such defence and agrees that it is
responsible to indemnify the Indemnitee for such Tax Claim; and
(ii) notwithstanding such assumption of the defence, the Indemnitee may
participate in such defence, at the Indemnitee’s sole expense. Upon the
assumption of control of defence of any Third Party Litigation or Tax Claim, the
Indemnitor shall proceed diligently to deal with the Third-Party Litigation or
Tax Claim to its conclusion, at its sole expense, including, if necessary,
employment of legal counsel and other experts acceptable to the Indemnitee,
acting reasonably; without limiting the foregoing, in the event of any Tax Claim
being defended by the Indemnitor, the Indemnitor shall file the necessary
objections or defence, and any other necessary filings, by a date at least five
Business Days prior to the deadline for doing so, and provide the Indemnitee
with a complete copy of such filings, and if it does not do so then the
Indemnitee shall be entitled to take control of the defence of such Tax Claim.

9.2. The Indemnitee shall have the right to participate, at its own expense, in
the negotiation, settlement or defence of any Third-Party Litigation or Tax
Claim being defended by the Indemnitor if (but only if) such participation does
not unreasonably delay the Indemnitor’s dealing with such matter and no
Third-Party Claim being defended by the Indemnitor shall be settled, compromised
or otherwise disposed of without the prior written consent of the Indemnitee,
such consent not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, with respect to any Tax Claim that the Indemnitee has, in accordance
with Section 9.1, elected to defend, it is confirmed that either the Indemnitee
or the Indemnitor may pay to the relevant authorities any Taxes that are the
subject of such Tax Claim, provided that: (A) such payment does not prejudice or
otherwise adversely affect the other party’s defence of such Tax Claim or the
other party’s right to continue such defence pursuant to the terms of this
Agreement; in which case, such payment will not prejudice the rights of either
party against the other under this Agreement (it being acknowledged that under
no circumstances shall the party making the payment to the relevant authorities
be entitled to reimbursement from the other party hereunder until the defence of
the Tax Claim has been withdrawn, settled or otherwise resolved, and then only
if and when it is otherwise entitled to reimbursement pursuant to this
Agreement); or (B) if such payment is made by the Indemnitee, to the extent that
such payment prejudices the Indemnitor’s ability to defend the relevant Tax
Claim, and the Indemnitor has, in accordance with Section 9.1, elected to defend
such Tax Claim and has not withdrawn from such defence, the Indemnitor’s
indemnification obligation in respect of such Tax Claim shall be reduced to the

 

-27-



--------------------------------------------------------------------------------

extent of such prejudice. If the Indemnitor elects to assume control of the
Third-Party Litigation, the Indemnitee shall not pay, or permit to be paid, any
part of the relevant Third-Party Claim unless the Indemnitor consents in writing
to such payment or the Indemnitor, subject to the last sentence of this
Section 9.2, withdraws from the defence of such Third-Party Claim or a final
judgment from which no appeal may be taken by or on behalf of the Indemnitor is
entered against the Indemnitee in respect of such Third-Party Claim. The
Indemnitor agrees that in any event it will not, (a) consent to entry of any
judgment or enter into any settlement that provides for injunctive or other
non-monetary relief against Indemnitee, or (b) pursue any course of defense of
any such Third-Party Claim if the Indemnitee shall reasonably and in good faith
determine that the conduct of such defense could be expected to adversely affect
in any material respect the Indemnitee or any of its Affiliates, or the use of
the Property. Notwithstanding the foregoing, if the Indemnitor obtains and
desires to accept from a party to any such Third-Party Claim an offer to settle
the Third-Party Claim solely for an amount certain that the Indemnitee is not
willing to accept, then Indemnitee agrees that if requested by the Indemnitor,
the Indemnitee will, at its sole expense, assume defence of such Third-Party
Claim and thereafter the Indemnitor’s obligation with respect to such
Third-Party Claim shall not exceed the costs of defense then incurred and the
dollar amount of the settlement the Indemnitor proposed to accept immediately
prior to such assumption by Indemnitee, it being agreed between the Indemnitee
and the Indemnitor that Indemnitee will pay any greater amounts owing and bear
any other impositions in excess of those contemplated in the proposed settlement
arrangement.

9.3. If the Indemnitor does not accept the defence of any matter as provided in
Section 9.1, the Indemnitee shall have the full right to defend against any such
Third-Party Claim and shall be entitled to settle or agree to pay in full such
Third-Party Claim, in its sole and absolute discretion, and any settlement or
any other final determination of the Third-Party Claim shall be binding upon the
Indemnitor, provided that: (i) the Indemnitor shall have the right to
participate, at its own expense, in the negotiation, settlement or defence of
any such matter if (but only if) such participation does not unreasonably delay
the Indemnitee’s dealing with such matter, and (ii) no Third-Party Claim shall
be settled, compromised or otherwise disposed of by the Indemnitee without the
prior written consent of the Indemnitor unless such consent is unreasonably
withheld or delayed. Notwithstanding the foregoing, with respect to any Tax
Claim, the Indemnitee may, at its option, pay any such Taxes to the relevant
authorities without the prior consent of the Indemnitor. If the Indemnitor fails
to defend or, if after commencing or undertaking such defence, fails to
prosecute or withdraws from such defence, the Indemnitee shall have the right to
undertake the defence or settlement thereof, subject to the last sentence of
Section 9.2, if applicable. Any failure by the Indemnitor to accept the defence
of any matter as provided in Section 9.1 shall not constitute an admission of
liability by the Indemnitor with respect to the relevant Third-Party Claim.

9.4. In any event, the Indemnitor and Indemnitee shall cooperate in the defence
of any Third-Party Claim and each agrees to make its records available to the
other with respect to such defence as reasonably requested and to the extent
doing so does not compromise any claim of privilege or any other defence
available to it. The parties agree that the provisions of Sections 9.1, 9.2 and
9.3 are not applicable in the case of: (i) any Claim asserted in writing by a
Third Party against both Ivanhoe Holdings and one or more of the Contributors;
or (ii) any Tax Claim in respect of the Taxes payable for the fiscal year in
which the Closing Adjustment Date occurs; in the case of such Third Party Claim
or any such Tax Claim the parties shall discuss the

 

-28-



--------------------------------------------------------------------------------

possibility of entering into a joint defence agreement, but there shall be no
obligation on the part of any such party to do so. The provisions of this
Section 9 shall survive, and shall not merge on, Closing.

9.5. If any Claim referenced in this Agreement is also the subject of a Claim
referenced in Section 10 of the Contribution Agreement then the provisions of
Section 10 of the Contribution Agreement shall be applicable instead of the
provisions of this Section 9.

10. General.

10.1. Headings. Paragraph headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

10.2. Entire Agreement. This Agreement includes the Schedules attached hereto.
This Agreement and the documents referred to herein or executed concurrently
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof, and there are no prior agreements, understandings,
restrictions, warranties or representations among the parties with regard
thereto.

10.3. Governing Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of The Netherlands.

(b) Any legal suit, action or proceeding against any of the Transferors or
Ivanhoe Holdings arising out of or relating to this Agreement may be instituted
in any court in Amsterdam, The Netherlands. The parties hereto hereby
(i) irrevocably waive to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such suit, action, or proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum, and (ii) irrevocably submit to the jurisdiction of any such court in any
such suit, action or proceeding.

10.4. Amendment and Waiver. Neither this Agreement, nor any of the provisions
hereof, may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

10.5. Addresses. Any notice, request, consent, acceptance, waiver or other
communication required or permitted to be given under this Agreement (the
“Notice”) shall be in writing and shall be given by delivery or telecopy
addressed or sent as set out below:

The addresses for notices are as follows:

 

If to the Transferors:    Amsteldijk 166, 6th Floor    1079 LH Amsterdam    The
Netherlands    Attention: Chairman of the Board of Directors

 

-29-



--------------------------------------------------------------------------------

with a copy to:    The Mills Corporation    5425 Wisconsin Avenue, Suite 500   
Chevy Chase, Maryland 20815    Attention: Greg Neeb and Marc C. Dorigan, Esq.   
Telecopy: (301) 968-7270 and with a copy to:    Willkie Farr & Gallagher LLP   
787 Seventh Avenue    New York, New York 10019    Attention: Eugene A. Pinover
   Telecopy: (301) 728-9254 If to Ivanhoe Holdings:    c/o Ivanhoe Cambridge   
Centre CDP Capital    1001, Square Victoria    Suite C500    Montréal (Québec)
   Canada H2Z 2B5    Attention: Paul S. Chehab    Telecopy: (514) 841-7782    -
and -    c/o Ivanhoe Cambridge    300-95 Wellington Street West    Toronto, ON
M5J 2R2    Attention: John Comery    Telecopy: (416) 369-3337 with a copy to:   
Davies Ward Phillips & Vineberg LLP    1 First Canadian Place    44th Floor   
Toronto, Ontario M5X 1B1    Attention: Greg Howard    Telecopy: (416) 863-0871

Any Notice which is delivered or is sent by telecopy in accordance with the
foregoing shall be deemed to have been validly and effectively given and
received on the date it is delivered or sent, unless it is delivered or sent
after 5:00 p.m. on any given day or on a day which is not a Business Day, in
which case it shall be deemed to have been validly and effectively given and
received on

 

-30-



--------------------------------------------------------------------------------

the Business Day next following the day it was delivered or sent, provided that
in the case of a Notice sent by telecopy it shall not be deemed to have been
sent unless there has been confirmation of transmission. By giving to the other
party at least three Business Days’ prior Notice, either party may, at any time
and from time to time, change its address for delivery or communication for the
purposes of this Section 10.5.

10.6. Validity. In the event that any provision of this Agreement shall be held
to be invalid or unenforceable, the same shall not affect in any respect
whatsoever the validity or enforceability of the remainder of this Agreement,
unless such provision is of fundamental importance to one or more of the
parties.

10.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. None of the parties to this Agreement shall be entitled to assign its
interests in this Agreement without the prior written consent of the other
parties hereto, which consent may be unreasonably and arbitrarily withheld;
provided that Ivanhoe Holdings may assign all or any part of its interest in
this Agreement and/or designate any one or more Person to whom the Transferors
shall assign their respective interest in the Contributee Shares without consent
of any parties hereto; provided, however, that (i) each such assignee and
designee shall be a Qualified Designee and (ii) no such assignment or
designation shall release Ivanhoe Holdings from any of its obligations
hereunder.

10.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.

10.9. Survival. Except as expressly set forth herein, the provisions of this
Agreement shall not survive the Closing and the transfer by the Transferors of
the Contributee Shares to Ivanhoe Holdings.

10.10. Further Assurances. Each party hereto agrees to do all acts and things
and to make, execute and deliver such written instruments as shall from time to
time be reasonably required to carry out the terms and provisions of this
Agreement.

10.11. Construction. Ivanhoe Holdings and the Transferors acknowledge that each
party and its counsel have reviewed and drafted this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not apply in the interpretation of
this Agreement or any other document executed and delivered by any party in
connection with the transactions contemplated by this Agreement.

10.12. Miscellaneous. The Schedules attached to this Agreement are a part of
this Agreement.

10.13. Currency. Unless otherwise indicated in this Agreement, all references to
dollar amounts in this Agreement are expressed in United States currency.

10.14. Time of the Essence. Time shall be of the essence of this Agreement.
Unless otherwise expressly provided in this Agreement, any references to time
shall be to

 

-31-



--------------------------------------------------------------------------------

Toronto time. If anything herein is to be done on a day which is not a Business
Day, the same shall be done on the next succeeding Business Day.

10.15. Entity Classification Election. The parties shall cause the Ivanhoe
Contributee to make, not later than October 31, 2006, a “check-the-box” election
to treat the Ivanhoe Contributee as a partnership for US tax purposes and all of
them shall cooperate with each other to facilitate the making of such election.
Ivanhoe Holdings shall not take any steps with respect to such election as would
have adverse effect on Jahold, Golober or any other Mills Entity.

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

JAHOLD B.V., a company incorporated under the laws of The Netherlands by   /s/
Peter Todd   Name:   Peter Todd   Title:   Director GOLOBER B.V., a company
incorporated under the laws of The Netherlands by   /s/ Peter Todd   Name:  
Peter Todd   Title:   Director IVANHOE NETHERLANDS holdings II B.V., a company
incorporated under the laws of The Netherlands by   /s/ Paul S. Chehab   Name:  
Paul S. Chehab   Title:  

Director

by   /s/ John Wm. Comery   Name:   John Wm. Comery   Title:  

Director

 

-33-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule

   Description   

Schedule A

   Additional Provisions re: Remedies   

Schedule B

   Excluded Management Assets   

Schedule C

   Intentionally Deleted   

Schedule D

   Jahold Inter-Company Loans and Golober Inter-Company Loans   

The registrants undertake to furnish supplementally a copy of any of the
schedules listed above to the Commission upon request.